            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

                                          ★
DOUBLE EAGLE CLUB, INC.,
                                          *


                                          *
     Plaintiff,
                                          *



            V.                            *                 CV 117-073


BG CAPITAL MANAGEMENT SOUTH               *
FLORIDA, LLC; BG SIGNATURE      *
PROPERTIES, LLC; HELMUT FORERO; *
and ROBERT D. GENOVESE,         *
                                          ■k



     Defendants.                          *



                                     ORDER




     Before the Court is a motion to set aside the default entered

against Defendant Helmut Forero {''Forero") .                   (Doc. 48. )     Upon due
consideration, the Court GRANTS Forero's motion to set aside the

default.    (Id. )   The Court also directs the Clerk to LIFT the STAY

of discovery, which began on September 28, 2018 (doc. 59) and was

intended to continue until the Court considered the present motion.

The Court directs the Parties to file a revised 26(f) report within

seven days of this order.          (See id. )



                                  I. Background

     Plaintiff filed its original complaint on June 29, 2017, which

did not name Forero as a defendant.               (Doc.    1.)      On May 10,       2018,

Plaintiff    filed   a   motion     for   leave   to      add     Forero      and   Robert

Genovese as defendants.           (Doc.   39. )   Plaintiff filed its amended
complaint on June 6, 2018, naming Forero as a defendant.                   (Am.

Compl., Doc. 42.)      Plaintiff named Forero as the registered agent

for service of process for Defendant BG Capital Management South

Florida, LLC (''EG Capital") and the Chief Financial Officer of BG

Signature Properties, LLC ("BG Signature").^          (Id. SISI 4-5.)

     Forero was served with the amended complaint on June 14, 2018.

(Doc. 45.)    According to Forero, at the time he was served "he was

no longer an employee of BG Capital."         (Mem. in Supp. of Forero's

Mot. to Set Aside       Default ("Forero's Mem."),        Doc. 49, at 3.)

Forero "immediately notified [] BG Capital [] that he had been

added as a Defendant to the pending action . . . and confirmed []

BG Capital's responsibility to provide a defense to the action."

(Forero's Mot. to Set Aside Default, Doc. 48, 5 9.)             BG Capital,

however,     "failed    to   retain   counsel    to   represent     Forero's

interests" until after the Clerk's entry of default.            (Id. 5 11.)

     When    Forero did      not appear, plead, or otherwise defend.

Plaintiff filed a motion for entry of default on July 10, 2018,

which the Clerk entered the following day.         (Docs. 46, 47.)      Forero

received notice of the entry of default on July 16th.              (Forero's

Mem. at 2.)     Four days later, on July 20th, Forero filed a motion

to set aside the default.




^ Plaintiff alleges Forero is liable both personally and in his official
capacity.   (Am. Compl. ^ 47.)
                                      2
             II. standard for Setting Aside an Entry of Default

       Federal Rule of Civil Procedure 55(c) provides, ''The court

may   set    aside   an    entry      of    default       for   good    cause."     What

constitutes "good cause" varies from case to case.                             Compania

Interamericana Exp.-Imp., S.A. v. Compania Dominicana de Aviacion,

88 F.3d 948, 951 (11th Cir. 1996).                  To determine whether there is

good cause, courts have considered, but are not limited to, factors

such as "whether the default was culpable or willful, whether

setting it aside would prejudice the adversary, and whether the

defaulting party presents a meritorious defense."                        Id. (citations

omitted).     Regardless of a court's chosen factors, "the imperative

is    that   they    be   regarded         simply    as    a    means   of   identifying

circumstances which warrant the finding of 'good cause' to set

aside a default."         Id.   The Court also notes the Eleventh Circuit's

"strong preference for deciding cases on the merits — not based on

a single missed deadline — whenever reasonably possible."                          Perez

V. Wells Fargo, N.A., 774 F.3d 1329, 1332 (11th Cir. 2014); see

also Wahl v. Mclver, 773 F.2d 1169, 1174 (11th Cir. 1985) (per

curium).




                                  III. Discussion


       Plaintiff     argues     the    Court        should      deny    Forero's   motion

because (1) he "has not presented any meritorious defense," and

(2) "his filing presents no plausible excuse[] and displays an

intentional or reckless disregard for these judicial proceedings."
                                              3
(Pl.'s Br. in Opp'n to Forero's Mot. to Set Aside Default, Doc.

50, at 3-11.)

     Addressing the first argument. Plaintiff contends Forero's

initial pleadings do not ^^present any defense to [Plaintiff's]

claims against him."     (Id. at 3.)    Forero, however, argues he is

not liable because he "was not, and is not, an officer of [EG

Capital] or [EG Signature] at any time relevant to the allegations

in Plaintiff's Amended Complaint."      (Forero's Mem. at 2.)   Forero

expands his defense in his reply brief by stating the agreement at

issue was signed by EG Capital's former president, not Forero.

(Forero's Reply Er., Doc. 53, at 2.)       Furthermore, Forero argues

he is not personally liable for acts taken in his official

capacity.   (Id. at 2-3.)

    "[A] defendant need only show a *hint of a suggestion' to

meet the requisite standard of a meritorious defense."      Euonocore

V. Credit One Bank, N.A., No. 3:14-CV-067, 2014 WL 6620623, at *2

(M.D. Ga. Nov. 21, 2014) (quoting Moldwood Corp. v. Stutts, 410

F.2d 351, 352 (5th Cir. 1969)).     Although the Parties disagree as

to Forero's ultimate liability, Forero need not prove his entire

defense at this stage.      The Court finds Forero has shown at least

a "hint of a suggestion" of a meritorious defense.

     Turning to Plaintiff's second argument, the         Court finds

Forero's lapse was not willful. Courts will deem a default willful

when the litigant displays "either an intentional or reckless

disregard for the judicial proceedings."        Compania, 88 F.3d at
                                    4
951-52 (citation omitted).   An action may be deemed intentional or

reckless ''when a litigant has been given ample opportunity to

comply with court orders but fails to effect any compliance." Id.

Furthermore, courts are hesitant to deem a default willful when a

litigant takes prompt action to cure.     Farquharson v. Citibank,

N.A., 664 F. App'x 793, 797 (11th Cir. 2016) (per curium) (litigant

"promptly retained counsel as soon as it realized that there had

been a misunderstanding regarding its representation"); compare

Annon Consulting, Inc. v. BioNitroqen Holdings Corp., 650 F. App'x

729, 732 (11th Cir. 2016) (finding default willful when defendant

knew of "clerk's initial entry of default and still failed to file

a responsive pleading"), with Auto Owners Ins. Co. v. Sapp, No.

l:15-CV-90, 2017 WL 6210317, at *2 (M.D. Ga. Jan. 10, 2017) (court

set aside default because "both parties acted promptly to cure").

     Forero's default was not willful.     Forero believed he had

taken care of his defense by confirming it was BG Capital's

responsibility     to   defend   him.     Upon    discovering   the

misunderstanding regarding his representation, Forero took prompt

action to cure.     The Court finds Forero's prompt response after

discovering the Clerk's entry of default supports setting aside

the default.     In addition to the factors Plaintiff invokes, the

Court finds no evidence that the short delay unfairly prejudices

Plaintiff.


     Although Forero need not prove he meets every factor, see

Compania, 88 F.3d at 951, the above factors illustrate Forero has
                                  5
shown good cause to set aside the default.            Due to Forero's

potentially meritorious defenses, his prompt actions to cure, and

the lack of prejudice to Plaintiff, the Court grants Forero's

motion to set aside the default.




                          IV. Conclusion


     Upon due consideration, the Court GRANTS Forero's motion to

set aside the default.    (Doc. 48.)        The Court also directs the

Clerk to LIFT the STAY of discovery in this case.           The Court

directs the Parties to file a revised 26(f) report within seven

days of this order.   (See Doc. 59.)

     ORDER ENTERED at Augusta, Georgia, this               of October,

2018.




                                       J.                [IFF JUDGE
                                       UNITED S ATES DISTRICT COURT
                                       SOUTH     DISTRICT OF GEORGIA
